TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-01-00422-CR




                                     Ramiro Mata, Appellant

                                                 v.

                                   The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
        NO. 002192, HONORABLE FRANK W. BRYAN JR., JUDGE PRESIDING




               At a bench trial, appellant Ramiro Mata was found guilty of possessing more than five

pounds of marihuana. See Tex. Health & Safety Code Ann. § 481.121(a), (b)(4) (West Supp. 2002).

The court sentenced appellant to imprisonment for ten years.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v.

State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.

1969). A copy of counsel’s brief was delivered to appellant, and appellant was advised of his right

to examine the appellate record and to file a pro se brief. No pro se brief has been filed.
              We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal.

              The judgment of conviction is affirmed.




                                             __________________________________________

                                             Lee Yeakel, Justice

Before Justices Kidd, Yeakel and Patterson

Affirmed

Filed: January 17, 2002

Do Not Publish




                                                2